Citation Nr: 1445677	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical spine strain (neck disability), to include as secondary to service connected degenerative joint disease of the lumbosacral spine with chronic pain (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A.  Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 8, 1986 to April 5, 1990, March 15, 2003 to September 5, 2004, and May 5, 2009 to June 20, 2010.  The Veteran also appears to have significant periods of inactive duty for training (INACDUTRA), and possibly periods of active duty for training (ACDUTRA), with the Alabama Army National Guard between 1990 and 2011.  The dates of these exact periods, however, cannot currently be determined by the Board because of personnel records which have not been associated with the Veteran's claims file.  

This appeal comes before the Board from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The Veteran filed his claim on October 7, 2005.  

In October 2012, the Veteran withdrew his July 2009 request for a videoconference hearing before the Board.  

In November 2009, the Board remanded this claim and directed the Agency of Original Jurisdiction (AOJ) to request outstanding service treatment records.  In compliance with 38 C.F.R. § 3.159(c), the AOJ obtained many additional service treatment records which have been associated with the claims file.  In its remand the Board also directed the AOJ to request a VA examination to determine the nature and etiology of his current neck disability.  The neck examination occurred in December 2013, but the VA examiner did not render any opinions because the Veteran did not report any neck complaints related to his service.

In the December 2013 examination, however, the Veteran did state that he was trying to obtain an increased disability rating for a service connected lumbar spine disorder.  Thus, the issue of increased disability rating for a service connected lumbar spine disorder is raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a neck disability.  The Veteran asserts that his neck injury occurred in June 2003 while changing a tire on a five ton truck during deployment with his National Guard unit at the United States Military Academy, West Point, New York.  The Veteran's VA compensation claim states that he went to a private medical examiner (discussed below) who diagnosed the Veteran with bone spurs in his neck and stated that the spurs were most likely caused by the 2003 injury.  In support of these assertions the Veteran provides the private medical examiner medical records and an April 2006 Line of Duty Determination, which, under oath, describes the circumstances of the injury.  

In November 2009, the Board remanded the Veteran's claim to provide the Veteran a VA medical examination.  VA provided the medical examination in December 2013, the examiner, however, did not render opinions in accordance with the November 2009 remand because the Veteran reported no complaints related to his neck.  The AOJ returned the Veteran's VA records to the Board in June 2014.  

In July 2012 and September 2013, prior to the December 2013 VA medical examination, the Veteran's representative submitted Statements in Support of Claim requesting that the RO obtain the Veteran's magnetic resonance imaging (MRI) results (of the Veteran's cervical spine) from the Birmingham, Alabama, VAMC.  The Veteran's representative stated that the MRI was performed in 2012.  VA MRI records are not in the Veteran's claims file and were not considered by the December 2013 VA examiner.  These records, consequently, must be obtained and considered prior to Board review of the Veteran's claim.  38 C.F.R. § 3.159(c).

The December 2013 VA medical examination report found no current neck disability.  There are, however, various medical records throughout the Veteran's claims file which report neck pain in addition to the missing MRI, which may show disability.  Specifically, on December 4, 2004, the Veteran saw the private medical examiner mentioned above about cervical spine pain, and followed up with that examiner on December 28, 2004.  The private examiner ordered a cervical MRI, and in January 2005, the private examiner dictated a letter discussing the MRI and the Veteran's diagnosis, stating, among other things, that the MRI was "fairly unremarkable" with some mild bulging at the C3-C4.  There is also an October 2005 VA medical examination report in the claims file in which the Veteran reported daily neck aching ever since the 2003 (reportedly in service) injury.  Upon examining the Veteran, the October 2005 VA examiner reported that the Veteran had a cervical spine strain.  Further, in December 2007, the Veteran reported constant pain in the lower back as well as neck in a periodic health self-assessment form which he filled out related to his service.  

The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A VA medical examiner, therefore, should review the Veteran's record and highlight any time period the Veteran experienced a neck disability since receipt of his October 7, 2005 claim for service connection.  The VA medical examiner's review of the record for neck disability should give special consideration to the aforementioned 2012 MRI, the April 2006 Line of Duty Report, and the medical records outlined above in which the Veteran reported neck pain.    

The Veteran's Virtual VA file contains VA treatment records dated as recently as December 28, 2011.  The Veteran's updated VA treatment records should be obtained.  Additionally, the claims file does not contain current DD214s or confirmation of the particulars of the Veteran's Army National Guard service.  The AOJ should request these records to facilitate determination of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  




Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's personnel records required for the AOJ, and thereby the Board, to determine the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  
  
2.  Request any outstanding VA treatment records dated from December 29, 2011, to present.  These VA treatment records should include the 2012 MRI referenced in the July 2012, and September 2013 Statements in Support of Claim.  

3.  Obtain an addendum opinion from the December 2013 VA examiner who conducted the VA neck examination. The addendum opinion should determine the nature and etiology of the Veteran's current neck disability, or previous neck disabilities which existed after October 7, 2005, but may have resolved during the pendency of this claim.  

The claims folder should be forwarded to the examiner for review.  Following review of the claims folder, the examiner should provide opinions regarding the following: 

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any current neck disability, or neck disability reported by the Veteran since October 7, 2005, that has since resolved, is related to the Veteran's military service, including reserve duty, taking special consideration of the April 2006 Line of Duty Report, 2012 VA MRI, October 2005 VA medical examination report, and December 2007 periodic health self-assessment form.

b.  If the examiner finds that the Veteran has had a neck disability at any time since October 7, 2005 and opines that the disability is unrelated to service, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's neck disability is caused by the Veteran's service-connected low back disability.

c.  If the examiner finds that the Veteran has had a neck disability at any time since October 7, 2005 and opines that the disability is unrelated to service, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's neck disability is aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's service connected-low back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
If the previous examiner is unavailable, schedule the Veteran for a new VA medical examination of the neck with opinions as described above.  

4.  After completing any further development readjudicate the Veteran's claim.  Such adjudication should specifically address all potential theories for service connection, to include as secondary to the Veteran's service connected low back disability.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

